Citation Nr: 0110988	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-20 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1957 to 
December 1957.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1999 RO decision which determined that new and 
material evidence had not been presented sufficient to reopen 
a previously denied claim for service connection for 
pulmonary tuberculosis.  A personal hearing was held before a 
member of the Board in February 2001.


FINDINGS OF FACT

1.  In an unappealed April 1992 rating decision, the RO 
denied an application to reopen a previously denied claim for 
service connection for pulmonary tuberculosis.  

2.  Evidence received since the April 1992 determination by 
the RO includes some evidence which is not cumulative or 
redundant of evidence previously considered, and some of the 
additional evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for pulmonary tuberculosis.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1957 to December 1957.  A review of his service medical 
records shows that on medical examination performed for pre-
induction purposes in July 1957, his lungs and chest were 
listed as normal.  A chest X-ray study performed on July 5, 
1957 was described as negative.  In a report of medical 
history completed in July 1957 in conjunction with the pre-
induction medical examination, the veteran denied a history 
of tuberculosis, shortness of breath, and chest pain or 
pressure.

A hospital discharge summary shows that the veteran was 
hospitalized in September 1957 after a chest X-ray study 
showed an abnormality of the right lung.  The veteran 
reported that his sister had been treated for tuberculosis, 
and that he had been treated for a "spot" in his lung.  He 
reported that during service in August 1957, he began to 
experience night sweats and a chronic productive cough.  
During his hospitalization, the veteran had a high fever for 
three days.  The examiner noted that there was an epidemic of 
influenza in the hospital at that time, and it was presumed 
that such represented a superimposed influenzal infection.  
The veteran's temperature returned to normal, and he was 
thereafter relatively asymptomatic.  The veteran was 
diagnosed with pulmonary tuberculosis and treated with 
antibiotics.  He was transferred to another hospital.

A Medical Board report dated in November 1957 reflects that a 
September 1957 chest X-ray study showed an infiltration in 
the right upper lung.  It was noted that the veteran reported 
that his sister had pulmonary tuberculosis in 1951, and that 
he had a chest X-ray study in 1951 which showed a "spot" in 
the right upper lung field.  He said he had several sputum 
tests and chest X-ray studies for the next 2 years.  He 
related that after entering service, he began to experience 
night sweats and a chronic productive cough.  He was 
hospitalized in October 1957 with a diagnosis of pulmonary 
tuberculosis.  Laboratory tests were positive for purified 
protein derivative of tuberculin (PPD).  Four sputum 
concentrates for acid-fast bacilli (AFB) were positive in 
September 1957, and two sputum concentrates were negative in 
October 1957.  The examiner noted that a July 5, 1957 chest 
X-ray study showed a minimal nodular hazy lesion in the first 
and second right anterior interspaces.  A September 1957 
chest X-ray study showed a scattered caseo-cavitary lesion 
within the entire right upper lobe, and increased markings in 
the left upper lobe.  X-ray studies dated in October 1957 
showed some clearing of the right upper lobe infiltration, 
and on X-ray study in November 1957, definite cavitation 
could no longer be ascertained, although there was still 
moderately extensive infiltration within the right upper 
lobe.  The veteran was treated with antibiotics.  

The examiner noted that a comparison of the July 1957 chest 
X-ray study and a November 1957 chest X-ray study showed that 
the disease was currently much greater in extent and that 
therefore the disease was line of duty - yes, and was 
aggravated during service.  The discharge diagnosis was 
pulmonary tuberculosis, moderately advanced, right upper 
lobe, active at least 3 months (still moderately advanced 
active at time of discharge to VA). 

A report of proceedings of the Physical Evaluation Board 
dated in November 1957 shows that the veteran was diagnosed 
with pulmonary tuberculosis which existed prior to service 
and was permanently aggravated by military duty.

On medical examination performed for separation purposes in 
November 1957, the veteran's lungs and chest were listed as 
abnormal, and the examiner diagnosed pulmonary tuberculosis, 
moderately-advanced, right upper lobe, active 3 months (still 
moderately-advanced at time of discharge).  The veteran was 
found not qualified for further active duty.  In a report of 
medical history completed in November 1957 in conjunction 
with the separation medical examination, the veteran reported 
a history of tuberculosis, and said his sister had 
tuberculosis.  A December 1957 chest X-ray study showed that 
the right upper lobe infiltration was unchanged since 
November 1957.

VA hospital records show that the veteran was hospitalized 
from mid-December 1957 until October 1958.  It was noted that 
the veteran had been transferred from an Army hospital where 
he was treated for pulmonary tuberculosis, and that he was 
entirely asymptomatic on admission.  A chest X-ray study 
performed on admission showed light to moderate soft and 
fibrotic infiltrations in the region of the right upper lobe.  
There was an irregularly moderately dense lesion in the 
lateral portion of the first anterior interspace and over the 
second anterior rib.  A February 1958 interim summary shows 
that the veteran had three negative AFB smears, and that a 
review of serial X-ray studies performed since September 1957 
revealed a gradual diminution of the right upper lobe 
infiltrations.  The diagnosis was pulmonary tuberculosis, 
moderately advanced.  A final summary dated in October 1958 
shows that the veteran was treated with isoniazid (INH) and 
underwent a right upper lobe lobectomy in May 1958 due to 
residual caseous masses.  The examiner opined that a good 
result was obtained.  The veteran was subsequently treated 
for elevated liver function tests.  The discharge diagnoses 
were pulmonary tuberculosis, chronic, moderately advanced, 
active:  treated and improved, and hepatitis, post-
transfusion, mild:  treated and improved.

In January 1958, the veteran submitted a claim for service 
connection for tuberculosis which he said began in 1957.

By a memorandum dated in April 1958, a VA doctor, the chief 
of a tuberculosis unit, indicated that he reviewed the 
veteran's July 5, 1957 chest X-ray study.  He opined that 
pulmonary tuberculosis existed at that time, and was minimal 
in extent.  He opined that pulmonary tuberculosis advanced 
during service to a moderately advanced cavitary lesion, as 
demonstrated by a chest X-ray study dated in September 1957 
which was consistent with a moderately advanced, active 
pulmonary tuberculosis.

In an August 1958 decision, the Board denied service 
connection for pulmonary tuberculosis.  The Board determined 
that pulmonary tuberculosis pre-existed military service and 
was not aggravated by service beyond the natural progress of 
the disease.

A VA hospital discharge summary shows that the veteran was 
hospitalized for observation for two days in early May 1959.  
It was noted that the veteran continued to take INH, and that 
his last positive sputum test was in October 1957.  On 
examination of pulmonary function, the examiner noted that 
the veteran's total vital capacity was 3.85 liters, which 
might be a little low, and that a spirogram showed normal 
one-second vital capacity, maximum breathing capacity and 
expiratory flow rates.  The diagnosis was pulmonary 
tuberculosis, chronic, minimal, (chemotherapy since September 
1957), (right upper lobectomy in May 1958), inactive (January 
1959).

In January 1992, the veteran submitted an application to 
reopen a claim for service connection for pulmonary 
tuberculosis.  He complained of worsening shortness of 
breath.  He said he had not received medical treatment for 
the condition in the intervening years since service.

By a letter dated in February 1992, a private physician, R. 
A. Steward, MD, indicated that the veteran had shortness of 
breath, and his lung capacity was 80 percent of predicted 
values.  He noted that the veteran reported that he was 
treated for a granuloma which grew and cavitated after he 
entered military service.

In an April 1992 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for pulmonary tuberculosis.  The 
veteran was notified of this decision in April 1992 and he 
did not appeal.  Evidence submitted since this decision is 
summarized below.

In September 1998, the veteran submitted an application to 
reopen a claim for service connection for pulmonary 
tuberculosis.  He submitted duplicate copies of service 
medical records.  He asserted that he had pulmonary 
tuberculosis prior to service and that such was aggravated by 
service.  He complained of shortness of breath and said he 
planned to obtain VA treatment for the condition.

By a letter dated in January 1999, a private physician, H. D. 
Smallwood, MD, indicated that he had been contacted by the 
veteran six weeks previously regarding chest X-ray studies 
performed in 1954.  He noted that he was in charge of the 
Medical Chest Clinic at the University of Virginia Hospital 
at the time the veteran was treated there in 1954.  He stated 
that the veteran had a previous negative chest X-ray study in 
December 1952 after his sister was diagnosed with active 
tuberculosis.  He indicated that a 1954 X-ray study was 
suspicious for disease and he had a positive tuberculin test.  
He stated that the chest X-ray study showed a rounded density 
and infiltrate in the second interspace on the right with 
some stringy density radiating from the hilar region, and 
that such X-ray study was felt most likely to represent 
tuberculosis.  Sputum examinations for AFB from 1954 to 1956 
were negative, and the infiltrate diminished over this 
period.  The diagnosis at that time was inactive minimal 
pulmonary tuberculosis.  The veteran was not given medication 
and he remained symptom-free.  Dr. Smallwood noted that he 
had reviewed the veteran's service medical records and VA 
medical records dated in 1958, but had not examined the 
veteran or seen any recent X-ray studies or results of 
pulmonary function studies.  He stated, "After having 
reviewed the records I have little doubt that [the veteran's] 
tuberculosis was activated by his Army service in 1957 and 
that at present he is at least partially disabled for any 
strenuous physical activities secondary to his previous right 
upper lobectomy in 1958."

At a VA examination in February 1999, the veteran reported 
that he smoked for about 20 years until the 1980s when he 
stopped.  The examiner opined that the veteran had cavitary 
tuberculosis and was currently completely cured.  He opined 
that the veteran was left with a small amount of residual 
decrease in pulmonary function.  Pulmonary function tests and 
a chest X-ray study were reviewed, and the examiner opined 
that the veteran's pulmonary function was well-preserved.

At a February 2001 Board hearing, the veteran essentially 
reiterated his assertions.  He said that although he had 
tuberculosis prior to service, he had no symptoms until 
service.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service incurrence will be presumed for certain chronic 
diseases, including active tuberculosis, if manifest to a 
compensable degree within three years after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  The presumption 
applies both to conditions that pre-dated the veteran's entry 
into service, and to those that were first diagnosed 
subsequent to service separation.  See Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).

When inactive pulmonary tuberculosis is first diagnosed 
during active service, it will be considered service 
connected "unless lesions are first shown so soon after 
entry on active service as to compel the conclusion, on the 
basis of sound medical principles, that they existed prior to 
entry on active service."  38 C.F.R. § 3.370 (2000).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating a condition incurred before enlistment, will not 
be considered service connected unless the disease or injury 
was otherwise aggravated by service.  38 U.S.C.A. 1153 (West 
1991); 38 C.F.R. 3.306 (2000).

In the present case, an application to reopen a claim for 
service connection for pulmonary tuberculosis was previously 
denied in an April 1992 RO decision; the veteran did not 
appeal; and this decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Board of Veterans' Appeals, in August 1958, denied 
service connection for pulmonary tuberculosis.  The evidence 
considered included service medical records from the 
veteran's active military service in 1957 which showed that 
his lungs were listed as normal on entrance examination in 
July 1957.  A July 5, 1957 chest X-ray study was then 
described as negative.  A September 1957 chest X-ray study 
showed an abnormality of the right lung.  Doctors then 
reviewed the July 1957 chest X-ray study, and concluded that 
a lesion was present in the veteran's lung at that time.  The 
veteran was subsequently treated for pulmonary tuberculosis, 
and was then separated from service.  A Physical Evaluation 
Board report concluded that the veteran's pulmonary 
tuberculosis pre-existed military service and was aggravated 
by service.

The evidence of record subsequent to the Board decision and 
prior to the April 1992 decision included VA medical records 
dated from 1957 to 1959 which reflected treatment for 
pulmonary tuberculosis, including a right upper lobe 
lobectomy in 1958.  It also included an April 1958 memorandum 
in which a VA doctor concluded that the veteran had minimal 
pulmonary tuberculosis upon service entrance examination in 
July 1957, and that such had advanced by September 1957.  
Furthermore, it included a February 1992 letter from a 
private doctor which indicated that the veteran currently had 
shortness of breath and reduced lung capacity.  By decision 
of April 1992, the RO determined that the additional evidence 
was not new and material.

Evidence submitted since the April 1992 RO decision includes 
duplicate copies of service medical records.  Such records 
are not new as they were previously considered by the RO at 
the time of the April 1992 decision.  38 C.F.R. § 3.156(a) 
(2000); Hodge, supra.

Since the April 1992 RO decision, the veteran has submitted a 
letter from a private physician, Dr. Smallwood, who opined 
that the veteran's pulmonary tuberculosis existed prior to 
service but it was inactive, and that such disease was 
activated by his military service.  This evidence is new, not 
merely cumulative or redundant.  It is also material as it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  In this regard, the 
additional medical records cast doubt on whether the 
veteran's pulmonary tuberculosis was active prior to service 
and whether it was aggravated by service.  The Board finds 
that the previously denied claim has been reopened by new and 
material evidence, and thus the claim must be reviewed on a 
de novo basis.  


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for pulmonary tuberculosis.


REMAND

The veteran essentially asserts that he had pulmonary 
tuberculosis prior to service, but that such was inactive, 
and that the condition was aggravated and became active 
during military service.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO should attempt to obtain any 
additional service medical records, including, if possible, 
chest X-ray films dating from the veteran's period of active 
duty service.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
In addition, all medical records in the possession of Dr. 
Smallwood and the Medical Chest Clinic at the University of 
Virginia Hospital should be obtained.  The veteran is advised 
that he may submit pertinent lay statements or medical 
evidence, including any pre-service medical records.

The RO should also obtain a medical opinion from a VA 
pulmonologist regarding whether the veteran's pulmonary 
tuberculosis existed prior to service and whether it was 
active or inactive prior to service, and whether active 
pulmonary tuberculosis was incurred in or aggravated by his 
active duty service.  Id.


In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should attempt to obtain any 
additional service medical records, in 
particular any chest X-ray films from the 
veteran's period of active duty.

3.  The veteran should be advised of what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit.

4.  Dr. Smallwood, whose address is 
contained in the claims folder, should be 
contacted and asked to submit any medical 
records and x-ray films of the veteran's 
chest in his possession.  In addition, 
the Medical Chest Clinic of the 
University of Virginia Hospital in 
Charlottesville should be contacted and 
asked to provide all medical records in 
their possession, to include any x-ray 
films, pertaining to treatment of the 
veteran from 1950 through 1957.

5.  Thereafter, the RO should forward any 
available in-service chest X-ray films as 
well as the veteran's claims file to a VA 
pulmonologist with experience in treating 
tuberculosis.  The doctor should indicate 
in the report that the claims folder has 
been reviewed.  The physician should be 
asked to respond to the following 
questions, and if he or she is unable to 
answer any question, the reason or 
reasons should be discussed.  The 
underlined standard of proof should be 
utilized when formulating a response to 
the question posed.

a.  Opine as to whether it is 
indisputable that pulmonary 
tuberculosis existed prior to 
service; and if it did, whether the 
disease was active or inactive at 
the time of entry into service.

b.  Opine as to whether it is at 
least as likely as not that 
pulmonary tuberculosis had its onset 
in military service.

c.  Opine as to whether it is at 
least as likely as not that any 
tuberculosis which indisputably was 
present prior to service increased 
in severity during such service.   

d.  If it is determined that 
pulmonary tuberculosis indisputably 
existed prior to service and as 
likely as not increased in severity 
during service, opine as to whether 
it is indisputable that any such 
increase was due to the natural 
progression of the disease or did 
such increase represent merely a 
temporary worsening of the 
underlying disability.

6.  After ensuring that the above actions 
have been completed to include compliance 
with the VCAA, the RO should review the 
claim for service connection for 
pulmonary tuberculosis.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


